—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 30, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
By memorandum dated November 17, 1992, the employer notified its employees, including claimant, that in an effort to reduce its workforce it was instituting for a limited time a voluntary early retirement program for eligible employees. The memorandum also advised that, in addition to the early retirement program, additional measures to reduce staff could be necessary, including layoffs. Fearing that he would be laid off, claimant accepted the early retirement option. The Unemployment Insurance Appeal Board ruled that claimant voluntarily left his employment without good cause, at a time when continuing work was available to him, and charged him with a recoverable overpayment. Inasmuch as substantial evidence supports the Board’s decision, we affirm. It has been held that an employee who voluntarily accepts an early retirement package, when continuing work is still available, will be held to have left his or her employment under disqualifying circumstances (see, Matter of Carville [Sweeney], 244 AD2d 688; Matter of Guarnera [Empire Blue Cross Blue Shield — Sweeney], 243 AD2d 858). Therefore, we find, no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.